Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2015-367

                                          JUNE TERM, 2016

 State of Vermont                                      }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Bennington Unit,
    v.                                                 }    Criminal Division
                                                       }
                                                       }
 Michael S. Thomas                                     }    DOCKET NO. 1029-9-13 Bncr

                                                            Trial Judge: David A. Howard

                          In the above-entitled cause, the Clerk will enter:

        Defendant appeals the sentence imposed by the superior court following his conditional
plea of guilty to a charge of lewd-and-lascivious conduct with a child. We affirm.

         In September 2013, defendant was charged with one count of lewd-and-lascivious
conduct with a child and one count of aggravated sexual assault based on alleged sexual conduct
towards his stepdaughter. In November 2013, the State filed an amended information involving
an additional victim and adding three counts of lewd-and-lascivious conduct with a child, two
counts of lewd-and-lascivious conduct, one count of sexual exploitation, and one count of
aggravated stalking. The case was set for a jury trial in April 2015. On the day of the jury draw,
pursuant to a plea agreement, defendant pled guilty to one charge of lewd-and-lascivious conduct
with a child, and the other charges were dropped. There was no agreement as to the sentence,
other than that the State would be allowed to present testimony from both victims indicated in
the information, as well as an alleged third victim, and that the sentencing court could “consider
all of the allegations, including uncharged allegations made by [the third victim], in determining
an appropriate sentence.”

         At the sentencing hearing, defendant’s stepdaughter testified that defendant first began
sexually abusing her when she was in the third grade. She testified about incidents in which he
touched her in the shower when she was naked, placed his fingers inside of her, had her perform
oral sex on him while she was blindfolded, had her put baby powder on his penis, and had her
rub his penis on a daily basis. In her victim impact statement, the stepdaughter stated that she
wanted to see defendant imprisoned for a lengthy period of time so that he would not be released
and have an opportunity to repeat the same behavior. An older stepdaughter of defendant
testified that defendant sexually abused her on a couple of occasions when she was eleven or
twelve. Defendant’s biological daughter also testified that on one occasion when she was fifteen
years old, defendant entered the bathroom and attempted to touch the outside of her vagina.
Both of the latter witnesses filed impact statements expressing their guilt about not preventing
abuse of the younger stepdaughter and their desire to have defendant receive treatment. The
individual who prepared the pre-sentence investigation (PSI) report testified that programming
for incarcerated sex offenders requires at least twelve months, possibly longer depending on
participation, and that the community-based program following release takes two years, with an
additional year of aftercare.

         The State argued for a sentence of twelve-to-fifteen years to serve, while defendant
argued for a two-to-ten-year sentence with all but two years suspended and conditions of
probation imposed. Defendant then gave a brief allocution in which he expressed regret for his
actions. Following a recess in which it considered the testimony and the PSI report, the court
imposed a nine-to-fifteen-year sentence.

        On appeal, defendant argues that the superior court abused its discretion by imposing a
sentence that focused on punishment rather than rehabilitation. Defendant contends that the
sentence was clearly unreasonable because he has no prior criminal history, he expressed
remorse and took responsibility for his actions, he poses no threat to society in general, and he
can get the treatment he needs in a community-based program. We find no basis to disturb the
court’s sentence, which was within statutory limits and based upon legitimate goals of
sentencing. State v. Ingerson, 176 Vt. 428, 433-34 (2004) (stating that “court has broad
discretion when imposing a sentence,” and that sentence will be affirmed on appeal “if it falls
within statutory limits . . . and it was not derived from the court’s reliance on improper or
inaccurate information” (citation omitted)). The sentencing court stated that, in considering the
goals of punishment, rehabilitation, and deterrence, this case warranted significant punishment
because of the grievous harm that defendant’s acts had caused to a number of people. The court
carefully explained both its maximum and minimum sentences, stating that a minimum of nine
years would require defendant to spend a substantial amount of time in prison but would also
provide enough time for defendant to complete outside programming with the knowledge that if
he was not successful he could be reincarcerated. In short, after considering the particular facts
of this case and the legitimate goals of criminal justice, the court imposed a sentence within the
statutory limits. Thus, there is no basis to disturb the sentence.

       Affirmed.



                                               BY THE COURT:


                                               _______________________________________
                                               John A. Dooley, Associate Justice

                                               _______________________________________
                                               Marilyn S. Skoglund, Associate Justice

                                               _______________________________________
                                               Beth Robinson, Associate Justice




                                                2